BASKIN, Judge.
The husband appeals the trial court’s order (1) awarding the wife his interest in the marital home; (2) requiring the husband to provide the wife with a new car titled in her name; and (3) directing the husband to repay the $10,500 life insurance loan.
Upon careful review of the record, and mindful of the trial court’s superi- or vantage point, we cannot reach the conclusion that no reasonable person would take the view adopted by the trial court. Determining, on the contrary, that reasonable persons could differ as to the propriety of the trial court's action, we find no abuse of discretion in the trial court’s order. Kuvin v. Kuvin, 442 So.2d 203 (Fla.1983); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Affirmed.